                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

  JOSEPH E. LAWRENCE,
                                                   CV 19–163–M–DLC
                       Petitioner,

        vs.                                         ORDER

  LYNN GUYER, et al.,

                       Respondents.

      Before the Court is the Findings and Recommendation of United States

Magistrate Judge Kathleen L. DeSoto. (Doc. 17.) Judge DeSoto recommends the

Court dismiss with prejudice Petitioner Joseph E. Lawrence’s Amended 28 U.S.C.

§ 2254 Petition, in which Lawrence asks the Court to vacate his State convictions

for sexual assault and solicitation of sexual assault, order his immediate release

from custody, and fully exonerate him. (Doc. 7 at 7.) Judge DeSoto further

recommends that the Court deny a certificate of appealability (“COA”). (Doc. 17

at 18–19.) Lawrence timely objects. (Doc. 18.)

                               STANDARD OF REVIEW

      Lawrence is entitled to de novo review of those findings to which he

specifically objects. 28 U.S.C. § 636(b)(1)(C). Absent objection, the Court

reviews for clear error. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th

Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error review
                                         -1-
is “significantly deferential” and exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000) (citations omitted).

                                           DISCUSSION

       The Court will not iterate the relevant factual and procedural background

here, which, as Judge DeSoto points out, has been summarized repeatedly in this

case and others before this Court; moreover, Lawrence lodges no objection to the

most recent recitation contained in the Findings and Recommendation. (See Doc.

17 at 2–5.) In brief, Lawrence pleaded “guilty by Alford 1” to one count of sexual

assault and one count of solicitation for sexual assault in early 2017. Lawrence v.

Guyer, 440 P.3d 1, 2 (Mont. 2019). The State trial court sentenced him on June

28, 2017 to a twenty-year sentence with ten years suspended. Id. No direct appeal

followed. (See Docs. 7 at 3; 10 at 3.) 2 Instead, Lawrence filed a petition for State

habeas relief in the Montana Supreme Court on July 23, 2018, which the Court

denied on March 26, 2019. Lawrence, 440 P.3d at 4.

       Lawrence now seeks federal habeas relief on sixteen grounds. The Court

groups them as Judge DeSoto does in the Findings and Recommendation. First,



1
 North Carolina v. Alford, 400 U.S. 25 (1970).
2
 The 2017 judgment pursuant to which Lawrence is currently in custody followed the Montana
Supreme Court reversing and remanding the original judgment issued in his case. Lawrence, 440
P.3d at 2.
                                             -2-
Lawrence contends that his Alford plea was invalid because, pursuant to Montana

Code Annotated § 46-12-204(4), “a plea of nolo contendere cannot be used for a

sexual offense.” (Doc. 7 at 3.) Second, in claims 2–13, Lawrence identifies

various constitutional violations and other legal errors that occurred during his

original prosecution and appeal—ranging from Brady violations to judicial bias—

that allegedly render his current incarceration illegal. (Doc. 7 at 4–11.) And third,

in claims 14–16, Lawrence says that State trial court judges and the Montana

Board of Pardons and Parole illegally placed conditions on his parole eligibility

and unlawfully denied him parole following a 2018 hearing. (Doc. 9 at 1–2.) The

Court will address each category of claims in turn before it concludes by

considering Judge DeSoto’s recommendation to deny a COA.

I.    Claim 1: Alford plea invalid for offenses of conviction

      Because resolution of Lawrence’s first claim turns on whether the Montana

Supreme Court correctly interpreted State law, Judge DeSoto recommends

dismissing it as not cognizable in federal habeas. (Doc. 17 at 6–8.) Lawrence does

not object to the magistrate’s analysis or conclusion on this issue, and the Court

finds no clear error.

      In his State habeas petition to the Montana Supreme Court, Lawrence

advanced the precise argument he presents here. That is, whether an Alford plea is

synonymous to a “nolo contendere plea” which, under Montana Code Annotated

                                         -3-
46-12-204(4), a trial court may not accept in a case involving a sexual offense.

Lawrence, 440 P.3d at 2. Examining the applicable statute’s legislative history, the

Court answered the question in the negative. Id. at 4.

      The Court agrees with Judge DeSoto’s determination that it is bound by the

Montana Supreme Court’s construction of a Montana statute. Wisconsin v.

Mitchell, 508 U.S. 476, 483 (1993). Even if this Court disagreed with the high

Court’s analysis, “federal habeas corpus relief does not lie for errors of state

law[.]” Lewis v. Jeffers, 497 U.S. 764, 780 (1990). Accordingly, the Court finds

no error in Judge DeSoto’s determination that Lawrence’s first claim should be

dismissed as not cognizable under § 2254.

II.   Claims 2–13: Constitutional violations and legal infirmities in
      underlying State proceedings

      Lawrence does not object to Judge DeSoto’s determination that his next

twelve claims for relief are procedurally defaulted. (See Docs. 10, 11.) These

claims focus on a variety of alleged violations—constitutional and otherwise—that

occurred during the underlying State proceedings. (See Docs. 7 at 4–11.)

Reviewing for clear error, the Court finds none. “[I]f a claim is unexhausted but

state procedural rules would now bar consideration of the claim, it is technically

exhausted but will be deemed procedurally defaulted[.]” Cooper v. Neven, 641

F.3d 322, 327 (9th Cir. 2011). Such is the case here. The Montana Supreme Court

never considered the claims Lawrence now advances, Lawrence, 440 P.3d at 4, and
                                         -4-
the State’s procedural rules would bar their consideration now, see Mont. R. App.

P. 5(b)(i) and Mont. Code Ann. § 46-21-102.

       Still, if the petitioner can show cause and prejudice, his procedural default

will be excused. Cooper, 641 F.3d at 327. That is “[i]f the petitioner has

procedurally defaulted on a claim, a federal court may nonetheless consider the

claim if he shows: (1) good cause for his failure to exhaust the claim; and (2)

prejudice from the purposed constitutional violation[.]” 3 Id. (citation and internal

quotation marks omitted). As the Ninth Circuit explains, “cause to excuse

procedural default exists if the petitioner can show that some objective factor

external to the defense impeded counsel’s efforts to comply with the State’s

procedural rule.” Cook v. Schriro, 538 F.3d 1000, 1027 (9th Cir. 2008) (citation

and internal quotation marks omitted). If the petitioner fails to establish cause, the

Court need not reach the question of prejudice. Engle v. Isaac, 456 U.S. 107, 134

n.43 (1982).

       Here, rather than providing argument to contradict Judge DeSoto’s finding

no cause to excuse his procedurally defaulted claims, Lawrence uses his Objection

as a vehicle to expand upon sweeping charges of conspiracy and corruption among




3
 A petitioner may also avoid the consequences of procedural default if he “demonstrates that not
hearing the claim would result in a fundamental miscarriage of justice.” Cooper, 641 F.3d at
327. Here, however, Lawrence argues only that “cause and prejudice” excuse his otherwise
defaulted claims. (Doc. 11 at 6–12.)
                                              -5-
members of the State and federal judiciary who originate from Butte. (Doc. 18 at

11.) The Court understands that Lawrence’s suspicions about local judges might

cause him to feel skeptical about the outcome of his various legal efforts, but they

fail to explain why he could not comply with the State’s procedural rules from the

outset. Murray v. Carrier, 477 U.S. 478, 488 (1986). Indeed, as Judge DeSoto

notes, it was Lawrence himself who negotiated away his appeal rights on the eve of

trial in exchange for the State dismissing 243 counts of sexual abuse. Lawrence,

440 P.3d at 2. Because Lawrence fails to demonstrate cause for his default, the

Court need not consider whether he can establish prejudice. Engle, 456 U.S. at

134 n.43.

       Accordingly, the Court agrees with Judge DeSoto that claims 2–13 should

be dismissed as procedurally defaulted without excuse.

III.   Claims 14–16: Illegal parole conditions and parole denial

       By way of “Addendum and Amendment,” Lawrence adds three additional

grounds for federal habeas relief related to the conditions placed upon and denial

of his parole. (Doc. 9.) For the same general reasons outlined in Section II, supra,

Judge DeSoto recommends dismissing these claims as procedurally defaulted

without excuse. (Doc. 17 at 14–16.) More specifically, Judge DeSoto points out

that Lawrence appears to have never presented these claims to the Montana

Supreme Court, rendering them unexhausted, but because she could identify no

                                         -6-
avenues through which he could now present them, they are deemed technically

exhausted and subject to procedural default. (Doc. 14 at 1–2.)

      Again, Lawrence does not dispute Judge DeSoto’s determination that claims

14–16 are procedurally defaulted, and he provides no basis to establish cause to

excuse the default. Instead, again, he simply rehashes and expands upon a theory

centered on “the long train of corrupt acts committed by the State Courts of

Montana.” (Doc. 18 at 5.) The record is devoid of any indication why these

“corrupt acts” prevented Lawrence from complying with the State’s procedural

rules to challenge parole eligibility conditions and parole determinations.

      Thus, the Court will adopt Judge DeSoto’s findings and recommendation on

this third category of claims and dismiss them as procedurally defaulted without

excuse.

IV. Certificate of Appealability

      Judge DeSoto recommends denying Lawrence a COA. (Doc. 17 at 18–19.)

Lawrence objects to her recommendation, stating that a COA should issue “to

further address these claims of illegal and/or criminal impropriety being

perpetrated by the court officials named within Lawrence’s [Petition].” (Doc. 18 at

7.)

      The Court finds that a COA should be denied. The only claim Lawrence

advances that is not subject to procedural default is not cognizable in habeas, and

                                         -7-
jurists of reason would not find it debatable that the Court is incorrect in its

procedural ruling on the remaining claims. Gonzalez v. Thaler, 656 U.S. 134, 140–

41 (2012) (citation omitted).

                                        ORDER

      For the foregoing reasons, the Court agrees with Judge DeSoto that

Lawrence’s claims should be dismissed with prejudice.

      Accordingly, IT IS ORDERED that the Court ADOPTS Judge DeSoto’s

Findings and Recommendation (Doc. 17) IN FULL.

      IT IS FURTHER ORDERED that a COA is DENIED.

      Finally, IT IS ORDERED that the Clerk of Court shall enter by separate

document judgment in favor of Respondents and against Petitioner.

      DATED this 24th day of June, 2021.




                                          -8-
